Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on FormS-8 (No. 333-168549) of Higher One Holdings, Inc. of our report dated March 5, 2015, except with respect to our opinion on the consolidated financial statements insofar as it relates to the change in reportable segments described in Note 17, as to which the date is February 3, 2016 relating to the financial statements and the effectiveness of internal control over financial reporting, which appearsin this Current Report on Form 8-K dated February 3, 2016. /s/ PricewaterhouseCoopers LLP Stamford, Connecticut February 3, 2016
